DETAILED ACTION
This is in response to application filed on May 23, 2019, said application is a continuation of PCT/US2017/064246, filed 12/01/2017, of which claims Priority from Provisional Application No. 62/428725, filed 12/01/2016.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and presented for examination, of which claims 1, 12, and 19 are in independent form.

Claim Objections
Claims 4, 6-7, 9, 14, 16, 18-19 are objected to because of the following informalities:  The following limitations should be amended to maintain a consistency of referencing of the parent claim element: .Regarding claim 4, the limitation “...the tiers...” should be amended to “...the plurality of tiered alerts...”.  Regarding claims 6-7, 9, the limitation “...the subscreen...” should be amended to “...the pop out subscreen...”  Regarding claim 14, the limitation “...a first tiered alert...” should be amended to “...the first tiered alert...”  Regarding claim 16, the limitation “...a second tiered alert...” should be amended to “...the second tiered alert...”  Regarding claim 18, the limitation “...the subscreen...” should be amended to “...a subscreen...” since it would not make sense to display the third tiered alert in “the subscreen” that display the second tiered alert.  Appropriate correction is required.  Regarding claim 19, the limitation “...a plurality of input...” should be amended to “....a plurality of inputs...”, and the limitation “...the screen...” should be amended to “...the touchscreen...”, and the limitation “....at least one action button...” to “...a selection of at least one action button...” to avoid antecedent basis issue.  Furthermore, the limitation “...at least one screen of the display unit...” should be amended to “...the touchscreen of the display unit...”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following claim limitations are unclear:
Claim 1, the limitation “...input selections from the processing unit...” does not make sense.  Furthermore, the limitation “...the operation...” lacks antecedent basis.
Claim 2, the limitation “...one or more of an operation...” does not make sense.
Claim 3, the limitation “...the severity...” lacks antecedent basis.
Claim 11, the limitation “...the planter...” lacks antecedent basis.
Claim 12, the limitation “....alerting, via the display unit, one of a plurality of alerts...” does not make sense.  Furthermore, the limitation “...the manner of the displayed alert...” both “the manner” and “the displayed alert” lack antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brush et al. (US PGPub. No. 2014/0189585) (hereinafter Brush).

In reference to independent claim 1: 
Brush teaches a display unit for communication and/or control of an agricultural implement, the display unit comprising: a housing; a screen operatively connected to the housing, said screen being interactive based upon one or more inputs; and a processing unit operatively connected to the housing (i.e. .... the principles disclosed herein can be incorporated and used with other machines, such as...farming, etc...The information display system 125 includes a computing environment 130 operably arranged with an operator interface 135... An operator 140 can use the operator interface 135 to receive information from the information display system 125 and to provide inputs to various machine components through the operator interface 135....a processor 150...The operator interface 135 includes a display screen 170 having a machine performance information display section 175 adapted to display information indicating at least one machine parameter... includes a touch screen 191.. adapted to display information to the operator 140 of the machine 100 and to receive instructions from the operator 140 for transmission to the controller 145 via finger touch input... - Paragraphs 29-31, 36, 52; Fig. 2); wherein the display unit provides data associated with the operation of the agricultural implement and the screen shows input selections from the processing unit to alter one or more operations or settings of the agricultural implement (i.e. ... The operator interface 135 includes a display screen 170 having a machine performance information display section 175 adapted to display information indicating at least one machine parameter... in addition to providing display data reflecting warning information for a particular operational condition, the processor 150 can be adapted to generate a suggested course of action that the operator 140 of the machine 100 can perform to correct the abnormal condition and/or to place the machine 100 in a relatively safer operating state... - Paragraphs 36, 47). 

In reference to claim 2:
Brush teaches the display unit of claim 1, further comprising a computer readable memory configured to determine an alert associated with one or more of an operation of the agricultural implement (i.e. ... a non-transitory, tangible computer-readable storage medium bearing instructions... provides the controller 145 with the functionality to provide the display configurations described herein... to display a warning pop-up message containing warning information to indicate to the operator 140 that the oil pressure is outside of threshold values.... - Paragraphs 31 46). 

In reference to claim 3: 
Brush teaches the display unit of claim 2, wherein the computer readable memory, upon determination of an alert, categorizes the alert into one of a plurality of tiered alerts based on the severity of the alert (i.e. ... assign to each active pop-up message a rank in a priority hierarchy. Each pop-up message can include indicia signifying the rank of the respective pop-up message in the priority hierarchy... the priority hierarchy includes a Warning Level 1 indicated by the color grey, a Warning Level 2 indicated by the color yellow, and a Warning Level 3 indicated by the color red.... the Level 3 Warning pop-up message 610 is ranked as the highest priority in a priority hierarchy to supersede any active Level 1 and Level 2 Warning pop-up messages.... - Paragraphs 78, 91-103). 

In reference to claim 4: 
Brush teaches the display unit of claim 3, wherein the tiers comprise a first-tier alert, a second-tier alert, and a third-tier alert (i.e. ... assign to each active pop-up message a rank in a priority hierarchy. Each pop-up message can include indicia signifying the rank of the respective pop-up message in the priority hierarchy... the priority hierarchy includes a Warning Level 1 indicated by the color grey, a Warning Level 2 indicated by the color yellow, and a Warning Level 3 indicated by the color red.... the Level 3 Warning pop-up message 610 is ranked as the highest priority in a priority hierarchy to supersede any active Level 1 and Level 2 Warning pop-up messages.... - Paragraphs 78, 91-103). 

In reference to claim 5: 
Brush teaches the display unit of claim 4, wherein the first-tier alert comprises a pop up or pop out subscreen that covers only a portion of the screen (i.e. ... provide the first pop-up message to the operator interface 135 for display in the message display section 180 of the display screen 170... Each pop-up message can include indicia signifying the rank of the respective pop-up message in the priority hierarchy... the priority hierarchy includes a Warning Level 1 indicated by the color grey, a Warning Level 2 indicated by the color yellow, and a Warning Level 3 indicated by the color red... - Paragraphs 48, 78). 

In reference to claim 6: 
Brush teaches the display unit of claim 5, wherein the subscreen does not require an input to go away (i.e. ... sequentially display each active pop-up message for a period of five seconds... - Paragraph 71). 

In reference to claim 7: 
Brush teaches the display unit of claim 5, wherein the subscreen requires an input from a user to go away (i.e. ... to remove the first pop-up message from the display screen 170 for a first period of time in response to receiving a first hide signal from the operator interface 135... - Paragraph 49). 

In reference to claim 8: 
Brush teaches the display unit of claim 4, wherein the second-tier alert comprises a pop up or pop out subscreen that covers substantially all of the screen (i.e. ... provide the first pop-up message to the operator interface 135 for display in the message display section 180 of the display screen 170... The size of the information banner 210 and the pop-up messages are controlled to allow an activated pop-up message to overwrite the sacrificial information ordinarily displayed in the information banner....Each pop-up message can include indicia signifying the rank of the respective pop-up message in the priority hierarchy... the priority hierarchy includes a Warning Level 1 indicated by the color grey, a Warning Level 2 indicated by the color yellow, and a Warning Level 3 indicated by the color red... - Paragraphs 48, 78; Note that the size of the pop out subscreen is merely a design choice, therefore has no patentable significance or patentable weight). 

In reference to claim 9: 
Brush teaches the display unit of claim 8, wherein the subscreen of the second-tier alert will only go away with an input from a user (i.e. ... to remove the first pop-up message from the display screen 170 for a first period of time in response to receiving a first hide signal from the operator interface 135... Each pop-up message can include indicia signifying the rank of the respective pop-up message in the priority hierarchy... the priority hierarchy includes a Warning Level 1 indicated by the color grey, a Warning Level 2 indicated by the color yellow, and a Warning Level 3 indicated by the color red... - Paragraphs 49, 78). 

In reference to claim 10: 
Brush teaches the display unit of claim 4, wherein the third-tier alert comprises a change to substantially the entirety of the screen (i.e. ... provide the first pop-up message to the operator interface 135 for display in the message display section 180 of the display screen 170... The size of the information banner 210 and the pop-up messages are controlled to allow an activated pop-up message to overwrite the sacrificial information ordinarily displayed in the information banner....Each pop-up message can include indicia signifying the rank of the respective pop-up message in the priority hierarchy... the priority hierarchy includes a Warning Level 1 indicated by the color grey, a Warning Level 2 indicated by the color yellow, and a Warning Level 3 indicated by the color red... - Paragraphs 48, 78; Note that the size of the pop out subscreen is merely a design choice, therefore has no patentable significance or patentable weight).

In reference to independent claim 12: 
Brush teaches a method of displaying alert information on a display unit for an agricultural implement, the method comprising: determining an operation of at least one components of the agricultural implement; comparing the operation of the at least one component of the agricultural implement with a desired operation based, at least in part, on one input; upon detection of an unacceptable operation, alerting, via the display unit, one of a plurality of alerts, wherein the one of the plurality of alerts is categorized into a tier and the tier designating the manner of the displayed alert on the display unit (i.e. ... An operator 140 can use the operator interface 135 to receive information from the information display system 125 and to provide inputs to various machine components through the operator interface 135...The operator interface 135 includes a display screen 170 having a machine performance information display section 175 adapted to display information indicating at least one machine parameter... monitor operational conditions and to display warning information on the operator interface 135 in response to detected machine conditions, including fault conditions.... display a warning pop-up message containing warning information to indicate to the operator 140 that the fuel level is below a threshold value... Each pop-up message can include indicia signifying the rank of the respective pop-up message in the priority hierarchy... the priority hierarchy includes a Warning Level 1 indicated by the color grey, a Warning Level 2 indicated by the color yellow, and a Warning Level 3 indicated by the color red... - Paragraphs 30, 36, 46, 78)

In reference to claim 13: 
The method of claim 12, wherein the tier comprises a first tiered alert, a second tiered alert, and a third tiered alert.
- Claim 13 contains substantially similar subject matter as in claim 4, and is rejected along the same rationale.

In reference to claim 14: 
The method of claim 13, further comprising displaying a first tiered alert in a subscreen sized less than a screen of the display unit.
- Claim 14 contains substantially similar subject matter as in claim 5, and is rejected along the same rationale.

In reference to claim 15: 
The method of claim 14, further comprising removing the subscreen from the screen after a preset amount of time and without input from a user.
- Claim 15 contains substantially similar subject matter as in claim 6, and is rejected along the same rationale.

In reference to claim 16: 
The method of claim 14, further comprising displaying a second tiered alert in a subscreen sized approximate the size of the screen.
- Claim 16 contains substantially similar subject matter as in claim 10, and is rejected along the same rationale.

In reference to claim 17: 
The method of claim 16, further comprising maintain the subscreen until a user provides an input to the display unit. 
- Claim 17 contains substantially similar subject matter as in claim 7, and is rejected along the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brush et al. (US PGPub. No. 2014/0189585) (hereinafter Brush) in view of Peterson et al. (US PGPub. No. 2013/0110357) (hereinafter Peterson).

In reference to claim 11: 
Brush teaches the display unit of claim 10, wherein the third-tier alert (Paragraph 78) Brush does not appear to teach stops an operation of the planter until the alert has been handled.  However, Peterson teaches “...the technician may be alerted (e.g., through a visual indicator such as a light or audible alarm, or via a GUI) to replace the container 24, and/or transfer mechanisms for transferring the composition to the currently-placed container 24 may be disabled or suspended...” (Paragraph 42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bush to include the teachings of Peterson to suspend the alerted operation until the technician handled the alerted problem.  Such a person would have been motivated to make this combination according to the 

In reference to claim 18: 
The method of claim 16, further comprising displaying a third tiered alert on the screen and stopping an operation of the agricultural implement until an issue associated with the third tiered alert is fixed. 
- Claim 18 contains substantially similar subject matter as in claim 11, and is rejected along the same rationale.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (US PGPub. No. 2016/0146611; PCT filed: Jul. 10 2014) in view of Baumgarten et al. (US PGPub. No. 2017/0160916; Filed: Nov. 17, 2016) (hereinafter Baumgarten).

In reference to independent claim 19: 
Matthews teaches a display unit for an agricultural implement, comprising: a touchscreen including a plurality of input; said plurality of inputs including: a. at least one toggle switch operated by touch;....and c. at least one action button that selects a function or changes the screen based upon the selection of the at least one action button; and wherein at least one screen of the display unit comprises a real-life depiction of the agricultural implement (i.e. ... a display screen 18 with aerial imagery 20 displayed thereon... is associated with the computing system 16B of the agricultural machine 12A... the aerial imagery 20 (and objects within it) may comprise a snapshot of real aerial imagery ...The efficiency values may be presented to the operator on each respective display screen 18 in FIG. 4 (e.g., 93%) and FIG. 5 (e.g., 100%) that an operator can toggle between .... operator may be able to select a menu option to affect changes...The user interface 46 may be... touch-type display device... - Paragraphs 25, 32, 38)
Matthews does not appear to teach
.....b. at least one incremental button to incrementally adjust an amount;....  However, Baumgarten teaches “...the weighting variable...be able to be adjusted via the buttons 14a-f, which are implemented as soft-keys in a particularly preferred design. In either implementation, the user may use input the weighting variables with a single hand (via 16-19) with a simple swipe or keypress....” (Paragraph 38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Matthews to include the teachings of Baumgarten to utilize buttons to adjust weight amount.  Such a person would have been motivated to make this combination according to the aspects of the present invention because so that it can be easily operated with a single hand (Paragraph 38).

In reference to claim 20: 
Matthews and Baumgarten teach the display unit of claim 19, Matthews teaches wherein the real-life depiction of the agricultural implement is customizable (i.e. ... The efficiency values may be presented to the operator on each respective display screen 18 in FIG. 4 (e.g., 93%) and FIG. 5 (e.g., 100%) that an operator can toggle between... efficiency values overlaid onto the aerial imagery.... - Paragraph 32).

Examiner’s note: Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant. However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are included in form PTO-892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Friday, 8am to 5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174